Case: 21-60860      Document: 00516273007         Page: 1    Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                  No. 21-60860                                 Fifth Circuit


                                Summary Calendar                             FILED
                                                                          April 8, 2022
                                                                        Lyle W. Cayce
   United States of America,                                                 Clerk

                                                             Plaintiff—Appellee,

                                       versus

   Jarvis Demarcus Harper,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:19-CR-115-1


    Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jarvis Demarcus Harper appeals the 87-month sentence imposed
   following his guilty plea conviction for possession of a firearm after a felony
   conviction. He argues that the district court erred in applying a four-level




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60860     Document: 00516273007          Page: 2   Date Filed: 04/08/2022




                                   No. 21-60860


   enhancement pursuant to U.S.S.G. § 2K2.1(b)(6)(B) for possessing a firearm
   in connection with another felony.
         The Government moves to dismiss the appeal or, alternatively, for
   summary affirmance based on the appeal waiver in Harper’s written plea
   agreement. Any argument that the waiver is invalid or unenforceable under
   the circumstances would be without merit, as Harper was specifically
   admonished about his right to appeal and that he was giving up that right as
   part of his plea, and the waiver broadly precludes any challenge to Harper’s
   sentence. See United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).
   Accordingly, the Government’s motion to dismiss the appeal is
   GRANTED. Its alternative motion for summary affirmance is DENIED
   AS MOOT. The appeal is DISMISSED.




                                        2